DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 4, 6-9 and 17-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (US2019/0092318), Claims 2 and 3 were rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US2019/0092318) in view of Noda et al. (US2019/0205668), Claims 5 and 6 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claims 10-16 were allowed.  Claims 1, 10 and 17 are independent.
	Applicant has amended claims 1 and 17 to include the allowable subject matter of allowed claim 10.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 19 November 2021, with respect to claims 1-9 and 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-9 and 17-20, the 35 U.S.C. 103 rejection of claims 2 and 3, and the objection to claims 5 and 6 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667